Exhibit 10.2
RESTRICTED STOCK AGREEMENT
IOWA TELECOMMUNICATIONS SERVICES, INC.
2005 STOCK INCENTIVE PLAN
     THIS AGREEMENT, made effective as of this 24th day of September, 2009, by
and between Iowa Telecommunications Services, Inc., an Iowa corporation (the
“Company”), and Alan L. Wells (“Participant”).
W I T N E S S E T H:
     WHEREAS, Participant on the date hereof is an employee, officer,
consultant, advisor or director providing services to the Company or an
Affiliate (as defined in the Plan) of the Company; and
     WHEREAS, the Company wishes to grant a restricted stock award to
Participant for shares of the Company’s Common Stock pursuant to the Company’s
2005 Stock Incentive Plan (the “Plan”); and
     WHEREAS, the Administrator of the Plan has authorized the grant of a
restricted stock award to Participant;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:
     1. Grant of Restricted Stock Award. The Company hereby grants to
Participant on the date set forth above a restricted stock award (the “Award”)
for One Hundred Thousand (100,000) shares of Common Stock on the terms and
conditions set forth herein, and subject to adjustment pursuant to Section 4(c)
of the Plan. The Company shall cause to be issued one or more stock certificates
representing such shares of Common Stock in Participant’s name, and shall hold
each such certificate until such time as the risk of forfeiture and other
transfer restrictions set forth in this Agreement have lapsed with respect to
the shares represented by the certificate. The Company may also place a legend
on such certificates describing the risks of forfeiture and other transfer
restrictions set forth in this Agreement providing for the cancellation of such
certificates if the shares of Common Stock are forfeited as provided in
Section 2 below. Until such risks of forfeiture have lapsed or the shares
subject to this Award have been forfeited pursuant to Section 2 below,
Participant shall be entitled to vote the shares represented by such stock
certificates and shall receive all dividends attributable to such shares, but
Participant shall not have any other rights as a shareholder with respect to
such shares.

 



--------------------------------------------------------------------------------



 



     2. Vesting of Restricted Stock.
          (a) The shares of Stock subject to this Award shall remain forfeitable
until the risks of forfeiture lapse according to the following vesting schedule
(rounded to the nearest whole share):

              Cumulative Percentage Vesting Date   of Shares Vested
September 24, 2010
    33-1/3 %
September 24, 2011
    66-2/3 %
September 24, 2012
    100 %

Except as expressly provided in subsection (b) below, if Participant’s
employment or other relationship with the Company or any Affiliate ceases at any
time prior to a Vesting Date for any reason, including Participant’s voluntary
resignation or retirement or termination by the Company or such Affiliate with
or without cause, Participant shall immediately forfeit all shares of Stock
subject to this Award which have not yet vested and for which the risks of
forfeiture have not lapsed.
     (b) Notwithstanding subsection (a) above, if Participant’s employment or
other relationship with the Company or any Affiliate ceases or is terminated
under any of the following circumstances:

  •   by the Company without “Cause” in connection with a “Change of Control” of
the Company; or     •   by Participant for “Good Reason” in connection with a
“Change of Control” of the Company;

then, upon such cessation or termination of Participant’s employment or other
relationship with the Company or such Affiliate, the risk of forfeiture shall
lapse with respect to all shares of Stock subject to this Award and all such
shares shall become vested. Notwithstanding the foregoing, if prior to the
forfeiture of any unvested shares of Stock subject to this Award, another
Company executive receives a restricted stock grant under the Plan that provides
for the lapse of the risk of forfeiture with respect thereto upon such
executive’s death or disability, then the risk of forfeiture with respect to the
shares of Stock subject to this Award shall lapse (and such shares shall vest)
upon the occurrence of the same such event(s) (i.e. death or disability) with
respect to Participant.
     For purposes of this Section 2, the terms “Cause”, “Good Reason”, “Change
of Control” and “in connection with a Change of Control” shall mean as set forth
in Participant’s Employment Agreement dated September 24, 2009 between
Participant and the Company.

2



--------------------------------------------------------------------------------



 



     3. Miscellaneous.
          (a) Employment-at-Will. This Agreement shall not confer on Participant
any right with respect to continuance of employment by or other relationship
with the Company or any of its Affiliates, nor will it interfere in any way with
the right of the Company or any of its Affiliates to terminate such employment
or other relationship. Nothing in this Agreement shall be construed as creating
an employment contract for any specified term between Participant and the
Company or any of its Affiliates.
          (b) Securities Law Compliance. Participant shall not transfer or
otherwise dispose of the shares of Stock received pursuant to this Agreement
until such time as counsel to the Company shall have determined that such
transfer or other disposition will not violate any state or federal securities
laws. Participant may be required by the Company, as a condition of the
effectiveness of this restricted stock award, to agree in writing that all Stock
subject to this Agreement shall be held, until such time that such Stock is
registered and freely tradable under applicable state and federal securities
laws, for Participant’s own account without a view to any further distribution
thereof, that the certificates for such shares shall bear an appropriate legend
to that effect and that such shares will be not transferred or disposed of
except in compliance with applicable state and federal securities laws.
          (c) Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and
subject to Section 4 of the Plan, certain changes in the number or character of
the Common Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any shares of Common Stock for which the risks of forfeiture
have not lapsed (i.e., Participant shall have such “anti-dilution” rights under
the Award with respect to such events, but shall not have “preemptive” rights).
For example, if the Company is involved in a merger in which the outstanding
Common Stock is converted into the right to receive cash, stock of another
company or other consideration, then the shares of Common Stock for which the
risks of forfeiture have not lapsed at the time of such merger shall be
converted into the right to receive such cash , stock or other merger
consideration, but such cash, stock or other merger consideration shall remain
subject to the risks of forfeiture pursuant to Section 2(a), subject to
potential acceleration of the vesting thereof pursuant to Section 2(b).
          (d) Withholding Taxes. In order to permit the Company to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to insure that, if necessary, all
applicable federal or state payroll, income or other taxes are withheld from any
amounts payable by the Company to Participant. If the Company is unable to
withhold such federal and state taxes, for whatever reason, Participant hereby
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal or state law.
          (e) 2005 Stock Incentive Plan. The Award evidenced by this Agreement
is granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited

3



--------------------------------------------------------------------------------



 



and conditioned as provided in the Plan. All defined terms of the Plan shall
have the same meaning when used in this Agreement. The Plan governs this
Agreement and, in the event of any questions as to the construction of this
Agreement or in the event of a conflict between the Plan and this Agreement, the
Plan shall govern, except as the Plan otherwise provides. Participant
acknowledges and agrees that the Plan and this Agreement may be amended as
reasonably necessary to comply with, or avoid adverse consequences to the
Company and/or Participant under, future tax laws and regulations.
          (f) Stock Legend. In addition to the legend described in Section 2,
the Company may require that the certificates for any shares of Common Stock
issued to Participant hereunder shall bear an appropriate legend to reflect the
restrictions set forth in this Agreement.
          (g) Scope of Agreement. This Agreement shall bind and inure to the
benefit of the Company, its Subsidiaries and its successors and assigns and
Participant and any successor or successors of Participant permitted by this
Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

            IOWA TELECOMMUNICATIONS SERVICES, INC.
    By:   Donald G. Henry         Its:  Vice President and General Counsel     
        Alan L. Wells      Alan L. Wells                

4